DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species A (as revised restriction presented below): Figures 1-21, 27-30 and 42 drawn to claims 1-20 in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that the figures 1-21, 27-30 and 42 are drawn to a single Species.  This is found persuasive and herewith the examiner presets updated restriction requirements as below
Species A: Figures 1-21, 27-30 and 42.
Species B: Figures 25-26 having hinged body.
Species C: Figures 31-32 having movable pads with hinge.
Species D: Figures 33A-33E having movable and openable components with buckle.
Species E: Figures 34A-35 having squeezing motion provide forces.
Species F: Figures 36-36D having adjustable mating components.
Species G: Figure 37 having adjustable interphalangeal platform.
Species H: Figure 38 having ratchet locking system.
Species I: Figure 39 having two-part palmar pad.
Species J: Figures 40-41 having groove and guides along the main body.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2019, 10/7/2020 and 6/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim 5 recite a palmar pad it is not clear whether palmar pad recited in claim 3 and 5 are same or different. Therefore, the applicant needs to clarify the confusion if the claims 3 and 5 is claiming the same palmar pad or different. If same palmar pad then Claim must recite “the palmar pad” instead of a palmar pad.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 5 recite a palmar pad and it is not clear whether palmar pad recited in claim 3 and 5 are same or different. Therefore, the applicant needs to clarify the confusion if the claims 3 and 5 is claiming the same palmar pad or different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paez (5,038,764).
Paez disclose an adjustable finger splint an adjustable finger splint (1 see figure 1) comprising: a main body (1) including: a metacarpophalangeal (MCP) platform (27); and a frame (24) coupled to the MCP platform (coupled by means of 46,46a), the frame extending upward from the main body and defining a cavity, the cavity to receive a finger (see figures 1-3 shows cavity created there between 24 and 27; column 2 lines 63-65 describes “inserting finger between elements 24 and 27”); and a slide (44, 42) to releasably couple to the main body (see figures 1-3) within the cavity to allow the slide to move relative to the main body (element 42 is coupled inside element 48, 48 is connected to cavity defined by element 24 allow the slide to move relative to the main body 1 as described in column 2 lines 33-37).
With respect to claim 2, Paez discloses wherein the cavity includes: a front opening along a front side of the frame (see figures 1-3); a finger opening along a back side of the frame, the back side opposite the front side (as shown in figures 1-3 there is finger opening along the whole cavity from back to front); and a slide opening along the back side of the frame, the slide opening separate from the finger opening by the MCP platform (as shown in figures 1-3).
With respect to claim 6, Paez discloses wherein the frame includes a proximal interphalangeal (PIP) platform (21), the PIP platform defining a top surface of the cavity.
With respect to claim 7, Paez discloses wherein the PIP platform is movable (by means of element 44 and 42) relative to the frame to increase a size of an opening of the cavity (see figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paez in view of Hinchliffe et al. (5,547,463).
Paez substantially discloses the invention, please see rejection above; Paez does not disclose a palmar pad releasably coupled to a top surface of the MCP platform; wherein the palmar pad includes a front portion that extends at least partially into the cavity and a back portion in contact with the top surface of the MCP platformSerial No.: 16/486,042; Atty Docket No.: S292-0002USLee&Hayes'Atty/Agent: Andrew L. Eisenberga palmar pad releasably coupled to a top surface of the slide. Hinchliffe et al. teaches a surgical hand support apparatus having a palmar pad (70) releasably coupled to a top surface of the MCP platform (see figures 1-3); wherein the palmar pad includes a front portion that extends at least partially into the cavity (see figures 1-3) and a back portion in contact with the top surface of the MCP platform (see figures 1-3)Serial No.: 16/486,042; Atty Docket No.: S292-0002USLee&Hayes'Atty/Agent: Andrew L. Eisenberga palmar pad releasably coupled to a top surface of the slide (see figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to modify the device of Paez to have palmar pad as taught by Hinchliffe et al. to provide additional support to user.
6.	Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paez in view of Hepburn (4,944,290).
Paez substantially discloses the invention, please see rejection above; Paez does not disclose a dorsal pad releasably coupled to a bottom surface of the PIP platform; wherein the slide includes a wedge and a slide rail; wherein the wedge has a predefined curvature, the predefined curvature is selected to cause the finger within the cavity to extend during use; wherein the slide includes a handle and wherein the main body includes a grip or third-party support. Berger teaches a surgical hand support apparatus having a dorsal pad (40) releasably coupled to a bottom surface of the PIP platform; wherein the slide includes a wedge (60) and a slide rail (5a); wherein the wedge has a predefined curvature, the predefined curvature is selected to cause the finger within the cavity to extend during use (see figure 8); wherein the slide includes a handle (30) and wherein the main body includes a grip (27) or third-party support. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to modify the device of Paez to have dorsal pad, wedge as taught by Hepburn to provide comfortable support to user’s finger.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paez in view of Hepburn and further in view of Hinchliffe et al. (5,547,463).
Paez and Hepburn substantially discloses the invention, please see rejection above; Paez and Hepburn does not disclose a palmar pad releasably coupled to a top surface of the MCP platform; wherein the palmar pad includes a front portion that extends at least partially into the cavity and a back portion in contact with the top surface of the MCP platformSerial No.: 16/486,042; Atty Docket No.: S292-0002USLee&Hayes'Atty/Agent: Andrew L. Eisenberga palmar pad releasably coupled to a top surface of the slide. Hinchliffe et al. teaches a surgical hand support apparatus having a palmar pad (70) releasably coupled to a top surface of the MCP platform (see figures 1-3); wherein the palmar pad includes a front portion that extends at least partially into the cavity (see figures 1-3) and a back portion in contact with the top surface of the MCP platform (see figures 1-3)Serial No.: 16/486,042; Atty Docket No.: S292-0002USLee&Hayes'Atty/Agent: Andrew L. Eisenberga palmar pad releasably coupled to a top surface of the slide (see figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to modify the device of Paez and Hepburn to have palmar pad as taught by Hinchliffe et al. to provide additional support to user.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 17, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was the second pressure in a direction substantially opposite the first pressure, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786